Dismissed and Opinion Filed April 15, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01391-CV

                                 COTINA MCGEE, Appellant
                                           V.
                                NANCY M. HASSELL, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-05457-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated February 16, 2014, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with

the Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




121391F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

COTINA MCGEE, Appellant                         On Appeal from the County Court at Law
                                                No. 2, Dallas County, Texas
No. 05-12-01391-CV        V.                    Trial Court Cause No. CC-12-05457-B.
                                                Opinion delivered by Chief Justice Wright.
NANCY M. HASSELL, Appellee                      Justices Lang-Miers and Brown
                                                participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee NANCY M. HASSELL recover her costs of this appeal
from appellant COTINA MCGEE.


Judgment entered April 15, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –2–